PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of 					:
Delalleau, et al.						:
Application No.  16/939,767				:	ON PETITION
Filed: July 27, 2020					:
Attorney Docket No. 19RO0177US01/50649-01582	:
		
This is a decision on the “Petition under 37 CFR 1.183 to Accept Belated Filing of Certified Priority Document Due to USPTO Electronic Retrieval Error”, filed on December 27, 2021.  The petition will also be treated as a petition under 37 CFR 1.181.

The petition under 37 CFR 1.183 dismissed.

The petition under 37 CFR 1.181 is granted. 

The subject application was filed on July 27, 2020, and was accompanied by an Application Data Sheet (ADS) setting forth a foreign priority claim to French application 1908778, filed on July 31, 2019. 
Pursuant to 37 CFR 1.55(i), a “Request to Retrieve Electronic Priority Application(s)” was also filed on July 27, 2020, requesting that the Office retrieve an electronic copy of the French application to which priority is claimed. The “Request to Retrieve Electronic Priority Application(s)” informed the Office that the application filed in France, which was at the time a country that did not participate in a bilateral or multilateral priority document exchange agreement, is contained in an application filed in Europe that does participate in a bilateral or multilateral priority document exchange agreement, The foreign priority claim under 37 CFR 1.55 to the French application was memorialized on a Filing Receipt mailed on August 5, 2020.1 

The record reflects that a certified copy of European application 201865929.2 was retrieved on December 9, 2021. The record reflects that a certified copy of the French application to which priority is claimed was filed by the applicant on December 9, 2021. 

On December 23, 2021, a “Notice Regarding Foreign Priority—Notice of Allowance Mailed” was mailed informing applicant that the certified copy of the French application filed on December 9, 2020, was considered untimely as it was not filed within the later of four months from the filing date of the nonprovisional application or sixteen months from the filing date of the prior-filed application and further noting that the exceptions under 37 CFR 1.55(h), (i), and (j) are not applicable. The December 23, 2021, notice further informed that, in order for the priority claim to be accepted, a petition under 37 CFR 1.55(f) would be necessary.

The instant petition was filed on December 27, 2021. Applicant states:

[a]pplicant hereby files this Petition Under 37 CFR 1.183 requesting that the USPTO accept the belated filing of the certified priority document (FR Appl. 908778 filed July 31, 2019). Said belated filing was submitted by Applicant in response to the USPTO's error in electronic retrieval of the priority document via a timely PDX request,

	…

This application (USSN 16/939,767) claims priority to French Patent Application No. 1908778 (filed on July 31, 2019). This priority claim was timely made in Applicant's Application Data Sheet filed on July 27, 2020. Applicant also filed a Request to Retrieve Electronic Priority Application ("PDX") on July 27, 2020, as found in the PAIR file wrapper. The PDX requested that the USPTO retrieve an electronic copy of the priority application, FR 1908778, via family- related EP Application No. 20186529.2 (filed July 17, 2020). However, the USPTO erroneously retrieved an electronic copy of EP Application No. 20186529.2, rather that the priority application, FR 1908778, as requested in the PDX.

Applicant's Attorney and Paralegal have had telephonic discussions with Examiner Richard Booth concerning the erroneous retrieval. It was decided that, due to the USPTO's erroneous retrieval, a certified copy of the priority application (FR 1908778) should be provided to the USPTO in order to establish a clear record concerning the priority claim prior to payment of the issue fee due herein. The USPTO received the certified copy of FR 1908778 on December 9, 2021, a copy of which can be found in the PAIR record.

On December 14, 2021, the USPTO issued its Foreign Priority Acknowledgment, stating "Certified Copy Timely Received Before Payment of the Issue Fee."

However, on December 23, 2021, the USPTO issued a Notice Regarding Foreign Priority stating "Untimely Certified Copy Received Before Payment of the Issue Fee."

On December 23, 2021, Applicant's Paralegal spoke with Examiner Richard Booth, The Office of Publications, the Office of Petitions, and again with The Office of Publications. Each office reviewed the file and confirmed that all documentation for the priority claim and retrieval of the priority document was timely and accurately filed, but that the USPTO erroneously retrieved the wrong application. As suggested by The Office of Publications, Applicant's Paralegal also spoke with the Electronic Business Center which indicated that a new attempt to retrieve the priority application, FR 1908778, would be made on an expedited basis, but also indicated that such retrieval could take up to 14 business days.

On December 23, 2021, Applicant filed a request for withdrawal of the USPTO's Notice dated December 23, 2021, and further requested that the record be updated to indicate that the request for electronic retrieval of the priority document was timely filed via PDX, and then subsequently submitted by certified copy as a matter of courtesy to the USPTO.

Petition, filed December 27, 2021, pgs. 1-3.

The review of the petition and the application file record reveals that a timely claim of foreign priority to French application 1908778, filed on July 31, 2019, was set forth in an Application Data Sheet on July 27, 2020, within the time set forth in 37 CFR 1.55(d). As to the filing of the certified copy of the foreign application that is required to perfect the foreign priority claim, it is noted that 37 CFR 1.55(f)(1) prescribes that the certified copy of the foreign application must be filed within the later of four months from the actual filing date of the application, or sixteen months from the filing date of the prior foreign application, except as provided in 37 CFR 1.55(h), (i), and (j).2 The provisions 37 CFR 1.55(i) state:

(i) Foreign intellectual property office participating in a priority document exchange agreement. The requirement in paragraphs (f) and (g) of this section for a certified copy of the foreign application to be filed within the time limit set forth therein will be considered satisfied if:

(1) The foreign application was filed in a foreign intellectual property office participating with the Office in a bilateral or multilateral priority document exchange agreement (participating foreign intellectual property office), or a copy of the foreign application was filed in an application subsequently filed in a participating foreign intellectual property office that permits the Office to obtain such a copy;

(2) The claim for priority is presented in an application data sheet (§ 1.76(b)(6)), identifying the foreign application for which priority is claimed, by specifying the application number, country (or intellectual property authority), day, month, and year of its filing, and the applicant provides the information necessary for the participating foreign intellectual property office to provide the Office with access to the foreign application;

(3) The copy of the foreign application is received by the Office from the participating foreign intellectual property office, or a certified copy of the foreign application is filed, within the period specified in paragraph (g)(1) of this section; and

(4) The applicant files in a separate document a request that the Office obtain a copy of the foreign application from a participating intellectual property office that permits the Office to obtain such a copy where, although the foreign application was not filed in a participating foreign intellectual property office, a copy of the foreign application was filed in an application subsequently filed in a participating foreign intellectual property office that permits the Office to obtain such a copy. The request must identify the participating intellectual property office and the subsequent application by the application number, day, month, and year of its filing in which a copy of the foreign application was filed. The request must be filed within the later of sixteen months from the filing date of the prior foreign application, four months from the actual filing date of an application under 35 U.S.C. 111(a), four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f) (§ 1.491(a)), or four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or the request must be accompanied by a petition under paragraph (e) or (f) of this section.


It is further noted that section 215.02 of the Manual of Patent Examining Procedure (MPEP) states, in pertinent part, that:

As provided in 37 CFR 1.55(h), (i), or (j), the time period requirement in 37 CFR 1.55(f)(1) or (f)(2) does not apply if:

	…

(2) the priority application was filed in a participating foreign intellectual property office, or if a copy of the foreign application was filed in an application subsequently filed in a participating foreign intellectual property office that permits the Office to obtain such a copy, and the Office either receives a copy of the foreign application from the participating foreign intellectual property office or a certified copy of the foreign application during the pendency of the application and before the patent is granted (see 37 CFR 1.55(i) and MPEP § 215.02(a)); 

It is further noted MPEP § 215.02(a) provides, in pertinent part, that:

37 CFR 1.55(i) provides that the requirement in 37 CFR 1.55(f) and (g) for a certified copy of the foreign application to be filed within the time limit set forth in 37 CFR 1.55(f) and (g) will be considered satisfied if the Office receives a copy of the priority document through the priority document exchange program during the pendency of the application and before the patent is granted. 37 CFR 1.55(i) specifically provides that this requirement for a timely filed certified copy of the foreign application will be considered satisfied if: (1) The foreign application was filed in a foreign intellectual property office participating with the Office in a bilateral or multilateral priority document exchange agreement (participating foreign intellectual property office); (2) the claim for priority is presented in an application data sheet (§ 1.76(b)(6)), identifying the foreign application for which priority is claimed, by specifying the application number, country (or intellectual property authority), day, month, and year of its filing, and including the information necessary for the participating foreign intellectual property office to provide the Office with access to the foreign application; and (3) the copy of the foreign application is received by the Office from the participating foreign intellectual property office, or a certified copy of the foreign application is filed, within the time period set forth in 37 CFR 1.55(g)(1)).


Consideration under 37 CFR 1.183

It is noted that 37 CFR 1.183 provides:

[i]n an extraordinary situation, when justice requires, any requirement of the regulations in this part which is not a requirement of the statutes may be sus-pended or waived by the Director or the Director’s designee, sua sponte, or on petition of the interested party, subject to such other requirements as may be imposed. Any petition under this section must be accompanied by the petition fee set forth in § 1.17(f).

Suspension or waiver of the rules under 37 CFR 1.183, which are not requirements of the statutes, may be granted in an "…extraordinary situation, when justice requires..." The petition does not set forth what rule that is not a requirement of the statute applicant is requesting be suspended or waived and does not 
set forth the extraordinary situation that exists such that justice for the applicant requires waiver or suspension of a rule. The Office only has the authority to waive or suspend requirements of the rules that are not also requirements of the statutes when applicant establishes, on petition under 37 CFR 1.183, what rule encumbers applicant such that applicant is confronted with an extraordinary situation such that justice requires suspension or waiver of the rules, i.e., there is a unique circumstances at hand for which there is no other relief available by which justice for the applicant is preserved.   

The facts presented on the record do not adequately establish an extraordinary situation.  Petitioner has not informed the Office of the rule for which waiver or suspension is requested and has not established any special circumstances of equities that would require suspension of the rules in the interests of justice because no other remedy is available.  The petition under 37 CFR 1.183 is dismissed, accordingly.

It is further noted that the applicant has requested a refund of the petition fee for the petition under 37 CFR 1.183. The record reflects that on December 27, 2021, applicant paid $220.00 under 37 CFR 1.17(g). The fee for the petition under 37 CFR 1.183, is authorized under 37 CFR 1.17(f) and is $420.00 (undiscounted). The authorized deposit account is charged and additional $200.00 towards the satisfaction of the fee for the petition under 37 CFR 1.183. The payment of the fee under 37 CFR 1.17(f) is a requirement of the petition under 37 CFR 1.183. The merits of the petition under 37 CFR 1.183 have been considered pursuant to applicant’s request and the payment of the fee under 37 CFR 1.17(f). No refund of the fee for the petition under 37 CFR 1.183, is forthcoming.

Consideration under 37 CFR 1.181

It is noted that 37 CFR 1.181 provides, in pertinent part:

§ 1.181 Petition to the Director.

(a) Petition may be taken to the Director:

(1) From any action or requirement of any examiner in the ex parte prosecution of an application, or in ex parte or inter partes prosecution of a reexamination proceeding which is not subject to appeal to the Patent Trial and Appeal Board or to the court;

(2) In cases in which a statute or the rules specify that the matter is to be determined directly by or reviewed by the Director; and

(3) To invoke the supervisory authority of the Director in appropriate circumstances. For petitions involving action of the Patent Trial and Appeal Board, see § 41.3 of this title.

(b) Any such petition must contain a statement of the facts involved and the point or points to be reviewed and the action requested. Briefs or memoranda, if any, in support thereof should accompany or be embodied in the petition; and where facts are to be proven, the proof in the form of affidavits or declarations (and exhibits, if any) must accompany the petition.

The instant petition is construed as a request requests that the Director to consider the indication by the Office of Data Management, Publication Branch that the certified copy of the French priority application, as filed on December 9, 2021, is untimely and that the exception under 37 CFR 1.55(i) is not applicable, and, consequently, a petition under 37 CFR 1.55(f) is necessary to accept the late filing of the certified copy of the French application and perfect the foreign priority claim. 

The review of the application file record reveals that the certified copy of the French application was not filed within the period prescribed by 37 CFR 1.55(f)(1); however, the exception under 37 CFR 1.55(i) was satisfied. The review of the application file record reveals that the French application was: 1) filed in a participating intellectual property office that permits the Office to obtain such a copy where, although the French application was not filed in a participating foreign intellectual property office, a copy of the French application was filed in an application subsequently filed in the European patent Office that is a participating foreign intellectual property office that permits the Office to obtain such a copy, 2) the claim for priority was presented in an application data sheet (ADS) specifying the application number, country (or intellectual property authority), day, month, and year of its filing, 3) the applicant filed in a separate document within the later of sixteen months from the filing date of the prior filed application or four months from the actual filing date of the application under 35 U.S.C. 111(a) a request that the Office obtain a copy of the foreign application from a participating intellectual provided the information necessary for the participating foreign intellectual property office to provide the Office with access to the foreign application, and 4) the certified copy of the foreign application was received during the pendency of the application.

In view of the foregoing, the certified copy of the French application filed on December 9, 2021, is considered timely filed and the time periods under 37 CFR 1.55(f) are not applicable because the exception under 37 CFR 1.55(i) is satisfied. The petition under 37 CFR 1.181 is granted. 

The “Notice Regarding Foreign Priority—Notice of Allowance Mailed” mailed on December 23, 2021, is vacated. 

The certified copy of the European application erroneously retrieved on December 9, 2021, will be closed. 

The application is directed to the Office of Data Management for further processing with the indication that the claim of foreign priority to French application 1908778, filed on July 31, 2019, is timely and properly made and the certified copy of the French application is timely filed as per 37 CFR 1.55(i).

Any inquiries related to this decision should be directed to the undersigned at (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that the Filing Receipt mailed on August 5, 2020, cited a foreign priority claim to the subject French application and to European application 20186529.2, filed on July 17, 2020. The ADS filed on July 27, 2020, did not make a claim of foreign priority to this European application, however. It is appears that the priority claim to the European application was entered in error by the Office and subsequently deleted as reflected by is omission from the Corrected Filing Receipt mailed on November 17, 2021. 
        2 37 CFR 1.55(f) Time for filing certified copy of foreign application -
        
        (1) Application under 35 U.S.C. 111(a). A certified copy of the foreign application must be filed within the later of four months from the actual filing date of the application, or sixteen months from the filing date of the prior foreign application, in an original application under 35 U.S.C. 111(a) filed on or after March 16, 2013, except as provided in paragraphs (h), (i), and (j) of this section. The time period in this paragraph does not apply in a design application.